                                             Case 3:21-cv-04144-SI Document 33 Filed 09/13/21 Page 1 of 2




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         ALIITASI T ALAPATI,
                                   4                                                  Case No. 21-cv-04144-SI (SI)
                                                       Plaintiffs,
                                   5
                                                 v.                                   PRETRIAL PREPARATION ORDER
                                   6                                                  (CIVIL)
                                         CITY AND COUNTY OF SAN
                                   7     FRANCISCO, et al.,
                                   8                   Defendants.

                                   9
                                       It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:
                                  10

                                  11   ADR: Parties are to notify the Court of ADR choice by 9/24/2021.

                                  12   FURTHER CASE MANAGEMENT: 12/10/2021 at 3:00 PM.
Northern District of California
 United States District Court




                                       Joint Case Management Statement due by 12/3/2021.
                                  13
                                       DEADLINE FOR AMENDMENT OF THE PLEADINGS: 1/17/2022
                                  14

                                  15   DISCOVERY PLAN: Per F.R.Civ.P and Local Rules, subject to any provisions below.

                                  16   NON-EXPERT DISCOVERY CUTOFF is: 5/27/2022.

                                  17   DESIGNATION OF EXPERTS: 8/26/2022; REBUTTAL: 9/16/2022;
                                            Parties SHALL conform to Rule 26(a)(2).
                                  18
                                  19   EXPERT DISCOVERY CUTOFF is: 10/14/2022.

                                  20   DISPOSITIVE MOTIONS SHALL be filed by; 10/28/2022;
                                            Opp. Due: 11/11/2022; Reply Due: 11/18/2022;
                                  21        and set for hearing no later than 12/2/2022 at 10:00 AM.
                                  22
                                       PRETRIAL PAPERWORK: 1/17/2023;
                                  23   PRETRIAL CONFERENCE DATE: 1/31/2023 at 3:30 PM.

                                  24   JURY TRIAL DATE: 2/13/2023 at 8:30 AM.
                                            Courtroom 1, 17th floor.
                                  25
                                       TRIAL LENGTH is estimated to be 7 days.
                                  26
                                  27   SPECIAL DISCOVERY AND PRETRIAL PROVISIONS:

                                  28
                                                 Case 3:21-cv-04144-SI Document 33 Filed 09/13/21 Page 2 of 2




                                   1

                                   2   The pretrial conference SHALL be attended by trial counsel prepared to discuss all aspects
                                       of the case, including settlement. Parties SHALL conform to the attached instructions.
                                   3   Plaintiff is ORDERED to serve a copy of this order on any party subsequently joined in this
                                       action.
                                   4
                                              IT IS SO ORDERED.
                                   5

                                   6
                                       Dated: September 13, 2021
                                   7
                                                                                        ____________________________________
                                   8                                                    SUSAN ILLSTON
                                                                                        United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
